Citation Nr: 1824036	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  15-14 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as the result of VA treatment.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  

This appeal was remanded in October 2016 and July 2017 for additional development.  There has been substantial compliance with the Board's recent remand directives.  Thus, the Board will proceed to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDING OF FACT

The Veteran's peripheral neuropathy of the bilateral lower extremities was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA during the chemotherapy treatment that the Veteran received at VA from March 2009 through September 2009 for his mantle cell lymphoma.





CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities as a result of VA treatment have not been met. 38 U.S.C. §§ 1151, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326(a) (2017).  

VA satisfied the duties to notify and assist in this appeal and neither the Veteran nor his representative has asserted any error as to these duties. See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  Medical opinion to substantiate the Veteran's claim was obtained in October 2017; as discussed in greater details below, the Board finds this opinion adequate upon which to adjudicate the merits of this appeal.

II. 38 U.S.C.A. § 1151

The Veteran contends that his bilateral lower extremity peripheral neuropathy was caused by the chemotherapy treatment with vincristine that he received at VA hospital from March 2009 through September 2009 for his mantle cell lymphoma

A veteran disabled as a result of VA medical treatment may receive compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected. An additional disability is a qualifying disability if: (1) it was not the result of the veteran's willful misconduct; (2) the disability was caused by VA hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the VA; and, (3) the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or the proximate cause of the disability was an event not reasonably foreseeable. 38 U.S.C.A. § 1151(a) (2017).

In determining whether a veteran had an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after the care or treatment is rendered. 

To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death. Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause. Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose or properly treat the disease proximately caused the continuance or natural progress. 38 C.F.R. § 3.361 (c) (2017).

To establish proximate causation, the evidence must show that: (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider (i.e., negligence); or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed consent; or (iii) the proximate cause of the additional disability was an event that was not reasonably foreseeable. 38 U.S.C. § 1151 (a)(1) (2012); 38 C.F.R. § 3.361 (d)(2017).

In this case, the evidence shows that the Veteran received treatment from Minneapolis VA medical center from March 2009 through September 2009 for mantle cell lymphoma.  It is undisputed that his bilateral neuropathy is additional disability that was likely caused by the Veteran's chemotherapy treatment, which included vincristine.  See October 2017 VA medical opinion; See also November 2016 VA medical opinion.  It is also undisputed that the Veteran's bilateral neuropathy is a reasonably foreseeable result of the chemotherapy treatment the Veteran received.  Therefore, the remaining issue is whether the Veteran's bilateral neuropathy was a result of the VA's carelessness, negligence, lack of proper skill, error in judgment, or similar.  

The Veteran claims that VA was negligent to the extent his treating doctor failed to adjust the dosage of the chemotherapy administered when his symptoms for bilateral neuropathy began, which would have reduced the probability of him developing the condition or the severity of his condition.  See hearing transcript at 4.  His contention, however, is not supported by the medical evidence of record.  

To the contrary, in an October 2017 medical opinion of record, an oncologist, after reviewing the Veteran's complete medical records, concluded that the Veteran's bilateral peripheral neuropathy was diagnosed in a timely fashion and at the time of diagnosis the symptoms were not significant enough to justify treatment or adjustment of dosage of his chemigraphy. The oncologist explained that an objectively reasonable healthcare provider would have agreed with the treatment of the Veteran's bilateral peripheral neuropathy.  He further explained that the number of cycles, the combination of drugs, and the dosage administered were all appropriate in order to treat the Veteran's aggressive lymphoma.  In sum, the oncologist concluded that the Veteran's peripheral neuropathy of the bilateral lower extremities was not cause by carelessness, negligence, lack of proper skill, error in judgment or fault on the part of VA. This opinion reflects that the oncologist considered the Veteran's complete medical record before providing clear conclusion that is supported by complete rational.  Thus, the Board finds the opinion adequate and highly probative.  Furthermore, the record does not have any other medical opinion that favors the Veteran's claim.  

The Board has considered the Veteran's statements that his neuropathy of the bilateral extremities was due to VA's negligence.  However, the Veteran is not competent to provide an opinion as to whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault. An opinion as to the standard of care provided by the VA would involve an analysis of the medical records on file and a knowledge of highly complex medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

In sum, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran's peripheral neuropathy of the bilateral lower extremities was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA. Therefore, while the Board is sympathetic to the Veteran's claim, it cannot be granted under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable. 38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for peripheral neuropathy of the bilateral lower extremities, claimed as the result of VA treatment is denied.   



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


